Citation Nr: 1114005	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  05-06 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right arm diabetic neuropathy, from February 20, 2004 until June 20, 2007.

2.  Entitlement to an initial disability rating in excess of 10 percent for right arm diabetic neuropathy, from June 20, 2007 until September 21, 2009.

3.  Entitlement to an initial disability rating in excess of 30 percent for right arm diabetic neuropathy, from September 21, 2009.

4.  Entitlement to an initial disability rating in excess of 10 percent for left arm diabetic neuropathy, from February 20, 2004 until June 20, 2007.

5.  Entitlement to an initial disability rating in excess of 10 percent for left arm diabetic neuropathy, from June 20, 2007 until September 21, 2009.  

6.   Entitlement to an initial disability rating in excess of 20 percent for left arm diabetic neuropathy, from September 21, 2009.  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the Navy from December 1967 until October 1971.

This matter originally came before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was previously before the Board in July 2008, and was remanded for additional development.

The RO, in a January 2010 rating decision partially granted the increased ratings claims.  However, the Veteran has not withdrawn his claims and is presumed to be seeking the maximum benefit allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Board also notes that although the Veteran did not appeal the March 2007 rating decision denying a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), he continued to claim that his service-connected disabilities made him unable to work.  Thus, the record reflects that the Veteran filed an informal claim of entitlement for TDIU.  The issue of TDIU is considered part and parcel of the Veteran's peripheral neuropathy increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of a worsening of his service-connected diabetes and associated but separately rated right and left leg peripheral neuropathy have been raised by the record, in a September 2006 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement TDIU and to increased ratings, for the bilateral arms, from June 20, 2007 to September 21, 2009, and from September 21, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the right arm is not manifested by incomplete, moderate paralysis, from February 20, 2004 until June 20, 2007.  

2.  The Veteran's peripheral neuropathy of the left arm is not manifested by incomplete, moderate paralysis, from February 20, 2004 until June 20, 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the right arm, from February 20, 2004 until June 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8616 (2010).

2.  The criteria for an initial evaluation in excess of 10 percent for peripheral neuropathy of the left arm, from February 20, 2004 until June 20, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8616 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from disagreement with the initial evaluations following the grants of service connection for right and left arm peripheral neuropathy disabilities.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment.  He was also afforded several formal VA examinations, most recently in September 2009 and has not indicated that any additional records have been associated with the claims file.  Additionally, sufficient evidence is of record to make a determination as to the Veteran's claim from the VA medical records associated with the claims file up to June 20, 2007.  As such, a decision based on the staged rating period from February 20, 2004 until June 20, 2007 is possible, though the other stages of the Veteran's claims are being remanded for additional evidence.

The Board also notes that the development directed in the July 2008 decision has been undertaken and associated with the claims file, for the staged rating period decided herein.  A September 2009 letter from VA requested that the Veteran clarify whether he wished to have a Board hearing, but the Veteran failed to respond to that letter and indicated in a May 2010 statement that he wished his claim to go forward to the Board.  As such, the Board finds that the Veteran did not wish to have a hearing.  Additionally, the Veteran was provided with a new VA examination regarding his current claim in September 2009 and Social Security Administration (SSA) records have been associated with the claims file.  As such, the development previously directed by the Board has been accomplished.

Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Merits of the Claims
 
The Veteran contends that his service-connected right arm peripheral neuropathy is more severe than indicated by the 10 percent disability rating previously granted him, from February 20, 2004 until June 20, 2007.  He also contends that his left arm peripheral neuropathy is more severe than indicated by the 10 percent disability rating previously granted him, for the same time period.  

In regards to upper extremity peripheral neuropathy claims, the Veteran's claims are evaluated under the code for the ulnar nerve.  This code provides ratings for a disability of the ulnar nerve, neuritis, or neuralgia, with mild incomplete paralysis indicative of a 10 percent evaluation for both the major and minor extremities; moderate incomplete paralysis is indicated by a 20 percent evaluation for the minor extremity and 30 percent for the major extremity, and severe incomplete paralysis is indicated by a 30 percent evaluation for the minor extremity and 40 percent for the major extremity.  

Complete paralysis in indicated with the "griffin claw" deformity, due to the flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb, flexion of wrist weakened.  See Diagnostic Codes 8516, 8616, 8716.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran received a VA examination for peripheral neuropathy in March 2004.  He complained of numbness in the upper extremities, mostly in the fingers and particularly in the thumbs.  The numbness was constant, and he claimed to be unable to feel when he was cut.  He also complained of a dull pain.  He further reported that he was working and able to drive and be independent in his activities of daily living and self care.  

The March 2004 VA examiner found peripheral neuropathy in the upper extremities, with a weak grip of 4/5 bilaterally, but no hemi or monoparesis, no postural arm drift in upper extremities, no involuntary movements, no fascilations and no atrophy; the tone of the extremities was normal.  The VA examiner further noted decreased sensory examination pinprick distally in glove distribution.  The examiner found peripheral neuropathy in all extremities, without wasting or atrophy.

A March 2004 VA diabetes mellitus examination noted that the Veteran had peripheral neuropathy and was under treatment with medication.  He complained of decreased hand strength, numbing and a tingling sensation.  

A medical opinion, received in January 2005, noted reduced sensory capabilities in the upper extremity.  The Veteran also had reports of pain, which the examiner indicated was to the cervical, lumbar area, shoulders with minimal physical activity.  The examiner found him to have cervical myositis/strain, herniated disc protrusion at the cervical area, peripheral neuropathy, and peripheral vascular disease.

An April 2005 VA examination for diabetes mellitus noted complaints of weakness, numbness, and loss of hand grip.  The examiner found decreased deep tendon reflexes and sensory function.  

A May 2005 VA examination for peripheral neuropathy noted complaints of numbness of the upper extremities, mainly the fingers.  The Veteran also reported that he has pain in the upper extremities, mainly in the shoulder area, and decreased grip power.  He reported that his inability to elevate his arm above the shoulder level interfered with personal care and dressing.  The examiner noted that the Veteran had bilateral cervical radiculopathy secondary to spondylosis, disc disease, and narrow neural foramina superimposed on diabetic peripheral neuropathy.  

The May 2005 VA examiner found peripheral neuropathy, with no gross motor deficit; grip and pincer grasp was preserved.  The examiner noted that there was no drift of upper extremities, atrophy, or fasciculations.  The examiner found normal tone and that the sensory examination was the same as from the March 2004 VA examination.  The Veteran could not elevate the arm above the shoulder due to pain.  The examiner found deep tendinous reflexes to be decreased +1.  The examiner found peripheral neuropathy with superimposed cervical radiculopathy without muscle wasting or atrophy.  The examiner also found the clinical symptoms and signs to be unchanged since the March 2004 VA examination.

A March 1, 2006 VA medical record noted that the Veteran complained of hand numbness.  The Veteran complained of numbness and a tingling sensation at the tip of the fingers, including his fine touch.   The examiner noted that the Veteran was right handed and gave a history of complete numbness of the left thumb for years, especially of the first three fingers for the past year.  

The Veteran underwent a VA electrodiagnostic test in March 2006, due to his diabetes and hand numbness.  The examiner noted that due to the Veteran's elbow contracture, he was unable to place his left forearm flat on the examination table and that the results on the left side might be inaccurate.  The March 2006 VA examiner found the Veteran to have mild mixed polyneuropathy.  

An April 13, 2006 VA medical record noted that the Veteran complained of episodic hand numbness and that the impression after the electrodiagnostic study was mild mixed polyneuropathy.  The examiner also found no atrophy of the hands, a normal active range of motion grip, and normal thumb and fingers; strength grip, thumb flexion, and long fingers flexion was 5/5.  

The Veteran received another VA examination for peripheral neuropathy in November 2006.  The Veteran claimed severe symptoms, including complaints of increased loss of sensation and power.  The examiner noted that the Veteran had peripheral neuropathy of all extremities, and cervical and lumbar radiculopathy.  

The November 2006 VA examiner found peripheral neuropathy with superimposed radiculopathy.  The examiner found the motor exams to show minimal changes from the May 2005 VA examination, with preserved grip and grasp, and no atrophy or involuntary movement.  The examiner found the tone and power to be normal 5/5, and the sensory examination to be the same, with decreased pinprick in a glove type distribution.  The examiner found peripheral neuropathy plus radiculopathy, without muscle wasting or atrophy.  The examiner diagnosed him with diabetic peripheral neuropathy with superimposed clinical cervical and lumbar radiculopathy secondary to degenerative joint disease and degenerative disc disease of the spine, with clinical subjective sensory symptoms similar to the objective findings on examination in comparison to the May 2005 VA examination.  

The Veteran received another VA examination for diabetes mellitus, in January 2007.  The examiner noted paresthesias, loss of sensation, pain, and dysesthesia.  The Veteran claimed to be unable to sustain gainful employment due to neuropatic symptoms and was not able to raise his arms due to cervical radiculopathy.  The examiner found that the Veteran's neuropatic symptoms and multiple musculoskeletal symptoms had a severe effect on his ability to perform chores, shopping, exercise, and sports; it had a moderate effect on recreation and traveling, and did not have an effect on feedings, bathing, dressing, toileting, grooming, and driving.  

VA outpatient treatment records also repeatedly found the Veteran to have no gross motor and sensory deficit, including, but not limited to, findings in January 21, 2004; June 8, 2005; June 28, 2005; February 1, 2006; April 13, 2006; May 4, 2007; June 20, 2007.

The record does not indicate that the Veteran's bilateral arm peripheral neuropathy is manifested by moderate incomplete paralysis warranting a 20 percent disability rating for the left arm or a 20 percent disability rating for the right arm, from February 20, 2004 until June 20, 2007.  

The majority of the medical evidence of record indicates that the Veteran's peripheral neuropathy was mainly manifested by sensory impairment, which would generally warrant a mild, or at most, the moderate degree.

The VA examinations prior to June 20, 2007 generally indicated that the Veteran's complaints were in regards to numbness, which is wholly sensory.  The March 2004 VA examination noted such sensory complaints, though the Veteran did not make any complaints as to weakness.  The VA examiner found him to have a decreased sensory examination pinprick distally in a glove formation and a grip of 4/5.

Although the Veteran later complained of weakness and loss of hand grip, in the later April 2005 VA examination for diabetes mellitus and the May 2005 VA examination for peripheral neuropathy, the May 2005 VA examiner found no gross motor deficit and that his grip and pincer gasp were preserved.  Additionally, the May 2005 VA examiner found the sensory examination to be the same as form the March 2004 VA examination, indicating that the Veteran's peripheral neuropathy had not increased in severity from that time in regards to his sensory involvement.  

Although the Veteran has complained of complete numbness of the fingers, such as in a March 1, 2006 VA medical record, in addition to numbness and tingling, the objective medical evidence did not make findings more consistent with a moderate level of disability.  A March 2006 VA electrodiagnostic test found him to have only mild mixed polyneuropathy, which was accurate on the right side, though the left side results were questionable.  Additionally, in regards to strength, the April 13, 2006 VA medical record specifically found no atrophy of the hands, a normal active range of motion grip, normal thumb and fingers and 5/5 strength grip, thumb flexion, and long fingers flexion.  Such findings indicate continued mild incomplete paralysis.

Furthermore, the November 2006 VA examination noted that although the Veteran complained of severe symptoms, including loss of sensation and power, the examiner found only minimal changes from the May 2005 VA examination, which had in return similarly found its findings to be the same as from the March 2004 VA peripheral neuropathy examination.  As previously noted, the Veteran complained of numbness, mainly in the fingers, and dull pain, during his March 2004 VA examination.  However, the March 2004 VA examiner only found decreased sensory examination pinprick distally in glove distribution and a 4/5 grip bilaterally.  

Additionally, the November 2006 VA examinations found the Veteran to have a normal tone and power and that sensory examination only showed decreased pinprick in a glove type distribution.  The examiner, as did the prior examiners, also consistently found no muscle wasting or atrophy.  

Although a January 2007 VA examination was provided in regards to the Veteran's diabetes mellitus, and including a finding of paresthesias and loss of sensation, pain and dysesthesia, the effects on the Veteran's functional ability was due to both his neuropatic symptoms and his non-service-connected musculoskeletal conditions. 

Furthermore, the later VA medical records, including from May 4, 2007 and June 20, 2007 found the Veteran to have no gross motor and sensory deficits.

The record thus does not indicate that the Veteran had anything more than mild, incomplete paralysis warranting a disability rating of 10 percent bilaterally, for peripheral neuropathy of each arm, under Diagnostic Code 8616.

The majority of the medical evidence found him to have a good grip and only decreased pinprick sensation, though he complained of numbness in some fingers bilaterally.  Indeed, even his one finding of a weak grip, in the March 2004 VA examination, still found him to have a grip of 4/5; and the remaining medical evidence of record alternately found his grip to be normal or 5/5.  Additionally, the March 2006 VA electrodiagnostic test found only mild mixed polyneuropathy, and the later April 13, 2006 testing found a 5/5 grip bilaterally.  

Furthermore, despite the Veteran's complaints of the increasing severity of his disabilities over the course of the appeal, the VA examinations repeatedly found the sensory examinations to be the same from one VA examination to the other.  As such, Veteran's report of symptomatology lacks credibility in comparison to the objective findings of the VA examiners.  Additionally, the Veteran's statements are not credible as to his claims.  He has issued statements that conflict with the objective evidence of record in his attempt to receive benefits.  For example, in his VA Form 9, received in February 2005, he claimed that he quit working due to his service-connected disabilities on June 28, 2004.  However, the VA Form 21-4192 received from the Veteran's former employer in November 2005 noted that the Veteran was not working due to lack of work.  In a May 2005 VA examination he reported that he discontinued work in a car batter store after being retired, yet in his January 2007 VA examination he claimed to be unemployed but not retired.  Given the Veteran's conflicting statements and the confliction of his statements when considered against other evidence of record, the Board does not find him to be credible in his reports.  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Furthermore, the medical evidence has repeatedly the Veteran to have other symptoms of peripheral neuropathy that would indicate a greater level of severity for the disability.  The VA examiners repeatedly found him to have no postural arm drift, no involuntary movements, no fascilations, and no muscle atrophy.  The VA medical records also consistently and repeatedly found him to have no gross motor and sensory deficits.  The Board notes that although the January 2007 VA examination found the Veteran to have some difficulties with activities of daily living due to his peripheral neuropathy and non-service-connected musculoskeletal disorders, the January 2007 VA examiner did not differentiate as to the degree that the peripheral neuropathy effected the Veteran's ability to perform those actions.  However, the November 2006 VA examination, performed just 2 months prior to that examination, had specifically found the Veteran to have a normal tone and power and that the objective findings of the sensory symptoms were similar to those from the May 2005 VA examination.  In turn, the May 2005 VA examination had found the sensory symptoms to be similar to those of the March 2004 VA examination, and at the time of the March 2004 VA examination, the Veteran reported that he was working, able to drive, and was independent in his activities of daily living and self care with essentially the same level of severity of peripheral neuropathy found by the November 2006 VA examination.  Thus medical findings indicate that the level of severity of the peripheral neuropathy complained of by the Veteran over the course of this staged rating indicates that he was independent in his activities of daily living and self care, which support a finding of mild incomplete paralysis symptoms.

In order to qualify for the next higher 20 percent disability rating there must be a showing of a moderate disability of the ulnar nerve. The Veteran's disability was stable for the time period in question and the medical providers generally only found sensory involvement for his disabilities.  Although the March 2004 VA examiner found a weak grip of 4/5, the later VA examiners repeatedly found his grip to be preserved, in May 2005 and November 2006, and his strength/power testing has generally been found to be normal.  As such, the majority of the objective medical evidence indicates that the Veteran's peripheral neuropathy did not indicate such functional impairment claimed by the Veteran and that his symptoms were generally in regards to loss of sensation, indicative of a mild incomplete paralysis finding.

Moreover, severe paralysis is manifestly not shown. While the Veteran has claimed that his doctors have described his neuropathy as "severe", the Veteran's service-connected disability manifests primarily of numbness and pain. The enumerated symptoms found by medical examiners are consistent with the assignment of a 10 percent rating due to mild incomplete paralysis of the ulnar nerve under Diagnostic Code 8516.

Further, there is no suggestion anywhere in the medical records that the Veteran has ever manifested a "griffin claw" deformity. Therefore the criteria for the assignment of a 40 or 60 percent disability rating are also not met.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991). The Veteran's claim for increased ratings, in excess of 10 percent for peripheral neuropathy of the bilateral arms, is denied. 

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  The medical evidence does not indicate that the Veteran has anything more than mild incomplete paralysis due to his service-connected peripheral neuropathy of the arms.


ORDER

An initial evaluation in excess of 10 percent for peripheral neuropathy of the right arm, from February 20, 2004 until June 20, 2007, is denied.  

An initial evaluation in excess of 10 percent for peripheral neuropathy of the left arm, from February 20, 2004 until June 20, 2007, is denied.  



[Continued on the next page]  
REMAND

The Veteran contends that his service-connected right arm peripheral neuropathy is more severe than indicated by the 10 percent disability rating previously granted him, from June 20, 2007 until September 21, 2009 and the 30 percent disability rating granted him from September 21, 2009.  He also contends that his left arm peripheral neuropathy is more severe than indicated by the 10 percent disability rating previously granted him, from June 20, 2007 until September 21, 2009, and from the 20 percent disability rating granted him from September 21, 2009.  Finally, he contends that his service-connected peripheral neuropathy, and other service-connected disabilities, entitles him to TDIU.

This case was previously remanded in July 2008 for a more current VA examination, which was provided in September 2009.  The September 2009 VA examination indicated that the upper extremities diabetic peripheral neuropathy of the Veteran has considerably worsened when compared to the prior VA examination of November 2006.  

The record indicates that the Veteran repeatedly received treatment for his peripheral neuropathy disabilities at the VA medical center over the course of the appeal, and VA medical records have been associated with the claims file.  The most recent VA medical record was from June 20, 2007.  Given the September 2009 VA examination's finding that the Veteran's disabilities have worsened some time during the 2 years or so prior to that examination, any VA medical records regarding treatment for his service-connected disabilities would be relevant to the Veteran's claim, from the last associated VA medical record from June 20, 2007 to the present.  Those records could indicate an increased severity of the Veteran's disabilities prior to the September 21, 2009 VA examination.

These records must be requested prior to Board review of the Veteran's claims.  38 C.F.R. § 3.159(c)(1). If the RO/AMC is unable to obtain these records, the Veteran should be provided oral or written notice of that fact. 38 C.F.R. § 3.159(e)(1).

Additionally, as was briefly noted in the Introduction section of this decision, the issue of entitlement to TDIU is raised by the record as part and parcel of the Veteran's thoracolumbar spine disability increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  For example, in his January 2007 VA examination he claimed that he was unable to gain employment due to his neuropatic disabilities.  As the RO has not considered the TDIU aspect of this claim under 38 C.F.R. § 4.16, the matter is hereby remanded to the RO for consideration thereof in the first instance.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

The Board also notes that VA never provided the Veteran with notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) in regards to TDIU claim.  As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).   As such, the RO/AMC should provide notice consistent with the VCAA in regards to that claim.

Accordingly, the case is REMANDED for the following actions:

1. The RO shall provide the Veteran with notice consistent with the VCAA in regards to the TDIU claim.

2.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from June 20, 2007 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After obtaining and reviewing those records, the RO/AMC shall determine whether the Veteran's disabilities have increased in severity or indicate possible TDIU, warranting a new VA examination(s), and provide such a VA examination(s) if determined necessary.

4.  When the development requested has been completed, the case shall again be reviewed and readjudicated by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


